DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 9-12 are pending:
	Claims 9-12 are rejected.
	Claims 1-8 have been canceled  
	Claims 11-12 are new. 
	Claim 9 has been amended. 
Response to Amendment
Amendments filed 02/18/2022 have been entered. Amendments to the claims do not overcome §101 and §103 rejections previously set forth in non-final Office Action mailed 10/20/2021.
Response to Arguments
Arguments filed 02/18/2022 have been entered. Arguments were fully considered. 
On pages 6-7 of Applicant’s arguments, Applicant argues:
The Office Action identifies the "determin[ing]" recitation of claims 1, 5, and 9 as being an abstract idea. Specifically, the Office Action asserts that "[t]he limitation of determining whether or not a periodic inspection date has been reached for a plurality of units, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components." Office Action, p. 4. 

By this response, independent claim 9 has been amended to more clearly reflect the improvements to the modular-type chromatographic analysis system.    Specifically,  Applicant amends independent claim 9 to recite, inter alia, "wherein . . . each of the plurality of units includes a communication interface to transmit at least one of the reference date and the next periodic inspection notification scheduled date to a periodic inspection processor included in the integrated control unit." Independent claims 1 and 5 have been canceled, thereby rendering moot the rejections of those claims. 



This argument is not persuasive because amendments recite well understood and routine activity therefore claim 9 does not reflect an improvement in the art and the 101 rejection of the claims is maintained. 
On page 10 of Applicant’s arguments, Applicant argues:
 Neither Iovanni, nor the other cited references, teaches or suggests the above-quoted recitations of amended independent claim 9. The combination of Iovanni, Heidt, Holmes, and Brann fails to teach or suggest the above-quoted recitations of amended independent claim 9.

	This argument is not persuasive because the combination of Iovanni, Heidt, Holmes and Brann teach the limitations of claim 9. 
On pages 11-13 of Applicant’s arguments, Applicant argues:
By this Reply, Applicant has added new claims 11-12. The cited references, whether taken alone or in any reasonable combination, fail to teach or suggest the recitations of new independent claim 11. Specifically, neither Iovanni, nor Heidt, nor Holmes, nor Brann, nor any combination thereof, teaches or suggests, inter alia, as recited in new independent claim 11. Accordingly, Applicant respectfully requests that the Examiner allow new independent claim 11, and its dependent claim 12.

This argument is not persuasive because new claim 11 is similar in scope to claim 9 therefore the combination of Iovanni, Heidt, Holmes and Brann teach the limitations of claim 11.
Claim Rejections - 35 USC § 101
Claims 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 9 and 11 recite “determine, from a result of the comparing, whether or not a periodic inspection notification date has been reached; 
The limitation of determining whether or not a periodic inspection date has been reached for a plurality of units, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a date information storage”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a date information storage” language, “determining” in the context of this claim encompasses a user determining whether or not a routine inspection has been carried out by merely examining data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites four additional elements – an integrated control unit, periodic inspection processing unit, real-time clock and display processing unit to carry out the determining step. The integrated control unit, real-time clock, periodic inspection processing unit and display processing unit in the step are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order 
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iovanni (US 2013/0218352) in view of Heidt (USPN 5,250,262) in view of Holmes (US 2013/0078625) and further in view of Brann (US 2013/0206653). 
	Regarding claim 9, Iovanni teaches a modular-type chromatographic analysis system (modular automated chromatography system) (see Entire Abstract and Title) configured to perform a chromatographic analysis by combining a plurality of units (a plurality of modules) (see claim 1) each having an independent housing (see Fig. 1A), the modular-type chromatographic analysis system being a liquid (liquid or solution) (see ¶52) chromatograph which includes, as the plurality of units (see Fig. 1A), at least a liquid supply unit (sample pump) (see ¶139) configured to supply a mobile phase, an injector unit (sample injection system) (see ¶139) configured to inject sample liquid into a supplied mobile phase, and a detector unit (detector system) (see ¶137) configured to detect components in an eluate eluted from the column, the modular-type chromatographic analysis system comprising an integrated controller (computer) (see ¶32 and Fig. 1A) and configured to control operations (“computer with operating system…used for operation and control”) (see ¶32) of the plurality of units so as to perform the chromatographic analysis, the integrated controller being provided independently in an independent unit different from the plurality of units (see Fig. 1A), wherein: each of the plurality of units includes a date information storage (microcontroller includes memory) (see ¶23) to store at least one of a reference date (length of usage time) (see ¶64) which becomes a reference for counting year and month at which periodic inspection of the unit is to be carried out (“software to instruct the user to replace or regenerate the component”) (see ¶64); each of the plurality of units does not include a real-time clock (Iovanni does not teach the modules having a real-time clock therefore the limitation is met); each of the plurality of units includes a communication interface to transmit (signal connectors couple with microcontrollers and communicate with the microcontrollers) (see ¶7) (the data structure support the communication and 
	Iovanni does not teach (1) a real time clock providing current time; (2) the next periodic inspection date; (3) the next periodic inspection notification scheduled date with the current time provided by the real-time clock; (4) that said date information storage unit is configured to store a reference date of periodic inspection regardless of an actual operating time; (5) said communication interface transmits the next periodic inspection schedule date to a periodic inspection processor included in the integrated controller; and (6) a column oven unit configured to control a temperature of a column which separates components of the sample liquid.
	In a related field of endeavor, Heidt teaches a chemical analyzer (see Entire Abstract) comprising a real time clock (see C49/L50-55) proving current time (the real time clock provides clock data) (see C49/L50-55).

	The combination of references does not teach (2) - (6).
	In a related field of endeavor, Holmes teaches a fluid handling apparatus and configurations (see Entire Abstract) comprising a next (regular or irregular intervals) (see ¶1520) periodic inspection (calibration and/or maintenance on a periodic basis) (see ¶1520) notification (automated instruction) (see ¶1520) scheduled date (time-based schedule or use-based schedule) (see ¶1520).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the date information storage unit of Iovanni by configuring said unit for next periodic inspection as disclosed by Holmes because said configuration provides the benefit of quality control (Holmes, see ¶1521). Additionally, it would have been obvious to further modify the date information storage unit of Iovanni by configuring a reference date of periodic inspection regardless of an actual operating time (time-based schedule) as disclosed by Holmes because it is the simple addition of a known reference date to a known date information storage unit device obviously resulting in providing device calibration and/or maintenance with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
	Additionally, the combination of Iovanni, Heidt and Holmes teaches (3) because the real-time clock of Heidt provides clock data on the integrated circuit of Iovanni for automatically scheduling the next periodic inspection of Holmes and the combination teaches (5) because the next periodic inspection data will also be transmitted via signal connectors to communication to the microcontrollers. 
	The combination of references does not teach (6).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the column of Iovanni by incorporating the heater of Brann because said heater achieves a desired temperature within the column (see ¶46) and also desirable for separations (¶49).  
	Regarding claim 10, Iovanni, Heidt, Holmes and Brann teach the modular-type chromatographic analysis system as recited in claim 9, wherein the periodic inspection processor is further configured to collect the at least one of the reference date and the next periodic inspection notification scheduled date stored in the date information storage in each unit at power-on or start up (auto-calibration upon start-up) (Iovanni, see ¶64). 
	Regarding claim 11, Iovanni teaches a method of providing periodic inspection notifications (“software to instruct the user to replace or regenerate the component”) (see ¶64) in a modular-type chromatographic analysis system (modular automated chromatography system) (see Entire Abstract and Title), the modular-type chromatographic analysis system being a liquid chromatograph which includes an integrated controller (computer) (see ¶32 and Fig. 1A) and a plurality of units (a plurality of modules) (see claim 1) not having a real-time clock providing a current time (Iovanni does not require a real-time clock in the plurality of units), the plurality of units consisting of a liquid supply unit (sample pump) (see ¶139)  configured to supply a mobile phase, an injector unit (sample injection system) (see ¶139) configured to inject sample liquid into a supplied mobile phase, and a detector unit (detector system) (see ¶137) configured to detect components in an eluate eluted from the column, the method comprising: storing (microcontroller includes memory) (see ¶23), in a memory of each of the plurality of units, at least one of a reference date (length of usage time) (see ¶64) which becomes a reference for counting year and month; transmitting at least one of the reference 
	Iovanni does not teach that said integrated controller has (1) a real- time clock providing a current time; (2) transmitting the next periodic inspection notification scheduled date from each of the plurality of units to the integrated controller; (3) storing a reference at which periodic inspection of the respective unit is to be carried out regardless of an actual operating time; (4) collecting, the next periodic inspection notification scheduled date stored in the memory of each of the plurality of units, (5) comparing the next periodic inspection notification scheduled date collected from the memory of each of the plurality of units with a current time provided by the real-time clock; and (6) a column oven unit configured to control a temperature of a column which separates components of the sample liquid.
	In a related field of endeavor, Heidt teaches a chemical analyzer (see Entire Abstract) comprising a real time clock (see C49/L50-55) proving a current time (the real time clock provides clock data) (see C49/L50-55).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Iovanni by incorporating a step to obtain the current time using a real-time clock as disclosed by Heidt because said method provides the benefit of providing real time information to the user as tests are being run (Heidt, see C2/L55-60). 
	The combination of references does not teach (2)-(6). 
	In a related field of endeavor, Holmes teaches a fluid handling apparatus and configurations (see Entire Abstract) comprising a next (regular or irregular intervals) (see ¶1520) periodic inspection (calibration and/or maintenance on a periodic basis) (see ¶1520) notification (automated instruction) (see ¶1520) scheduled date (time-based schedule or use-based schedule) (see ¶1520).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify method of Iovanni by incorporating a step to obtain a next periodic inspection schedule date as disclosed by Holmes because said method provides the benefit of quality control (Holmes, see ¶1521). Additionally, it would have been obvious to further modify the method of Iovanni by incorporating a step to obtain a reference date of periodic inspection regardless of an actual operating time (time-based schedule) as disclosed by Holmes because it is the simple addition of a known reference date to a known date information storage unit device obviously resulting in providing device calibration and/or maintenance with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
	Additionally, the combination of Iovanni, Heidt and Holmes teaches (2) because the next periodic inspection data will also be transmitted via signal connectors to communication from the microcontrollers to the software platform and the combination teaches (5) because the real-time 
	The combination of references does not teach (6). 
	In a related field of endeavor, Brann teaches a modular multiple-column chromatography cartridge (see Entire Abstract) comprising a column oven unit (heater) (see ¶45) configured to control a temperature of a column (“heaters 58 in intimate contact with one or more of the contained column so as to control temperature”) (see ¶45) which separates components of the sample liquid.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Iovanni by incorporating a step of controlling temperature using a column oven unit as disclosed by Brann because said method achieves a desired temperature within the column (see ¶46) and also desirable for separations (¶49).  
	Regarding claim 12, Iovanni, Heidt, Holmes and Brann teach the method as recited in claim 11, wherein the collecting the at least one of the reference date and the next periodic inspection notification scheduled date is performed at power-on or start up (auto-calibration upon start-up) (Iovanni, see ¶64). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778